DETAILED ACTION
This communication is a Non-Final Office Action on the merits in response to communications received on 10/25/2021.  Claims 25 and 32 have been amended. Therefore, Claims 25, 27-28, 31-34 are pending and have been addressed below. The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 25, 27-28, 31, and 32-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
4.	Under Step 1 of the two-part analysis from Alice Corp, claims 25 and 32 are directed to a process (an act or series of acts or steps). Thus, each of the claims falls within one of the four statutory categories.
5.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
6.	Claim 25 which is representative of claim 32 recites:
“storing, identification information of a user and an identification number associated with a first account number”, “receiving an identification input of a payer, the identification input being selected from a group consisting of an acoustic signal, an electronic signal, a magnetic signal”, “determining whether the identification input matches the stored identification information”, “generating a first pass code in response to determining that the identification input matches the stored identification information, the first pass code having an expiration time”, “transmitting a notification regarding the transaction including the first pass code”, “receiving a message including a second pass code”, “rejecting a transaction from the transaction computer system, in response to the second pass code being different than the first pass code or the expiration time having elapsed”, “verifying an identity of a user associated when the second pass code matches the first pass code and the second pass code is received prior to the expiration time of the first pass code”.
The limitations as drafted under their broadest reasonable interpretation are directed toward the abstract idea of account management practices pertaining to a series of steps a consumer and financial institution would take to protect funds or account information when conducting a transaction which encompasses fundamental economic principles or practices (i.e., mitigating risk) and commercial interactions, (i.e., marketing/sales activities or behaviors) and managing personal behavior or relationships or interactions between people, (i.e., social activities, teaching, and following rules or instructions), as discussed in MPEP 2106.04(a)(2)


As such, the limitations of claims 25 & 32 including storing, receiving, determining, generating, transmitting, receiving, rejecting, and verifying encompass a series of steps for protecting against risk, i.e., fraudster.  Similarly, the limitations encompass commercial interactions performed by multiple parties to authenticate a user attempting to conduct a transaction which encompasses business relations and managing transactions for a user. Therefore, the limitations can also be reasonably characterized as falling within the certain methods of organizing human activity grouping.  Accordingly, claims 25 and 32 recite an abstract idea.
7.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of: “at an identification (ID) verification computer system”, “a mobile device”, “an interface of the ID verification computer system, “a transaction computer system” – see claims 25 & 32 are adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05 (f).
	The other additional element of: “electronic” is merely indicating a field of use or technological environment in which to apply the judicial exception, as discussed in MPEP 2106.05(h)
Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea and the claims are directed to an abstract idea.
8.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: “at an identification (ID) verification computer system”, “a mobile device”, “an interface of the ID verification computer system, “a transaction 
9.	Claims 27, 28, and 31 are dependent of claim 25 and include all the limitations of claim 25.
Regarding, claim 27 recites “The method of claim 25, in which the ID verification computer system comprises at least one of a personal communications device, a terminal, a device interface, or a combination thereof” and claim 28 recites “The method of claim 25, in which the transaction computer system comprises at least one of a personal communications device, a terminal, a device interface, or a combination thereof.” which amount only to the use of generic hardware to carry out the abstract idea, as discussed in MPEP 2106.05 (f). Claim 31 recites “The method of claim 25, in which the identification number comprises at least one of an address, a phone number, or a combination thereof” merely describes the data/information recited within the judicial exception and does not make the judicial exception any less abstract.  Therefore, claims 27-28 and 31 do not add any meaningful limitations and the computer components of these limitations are no more than mere instructions to apply the exception using the generic computer components. Accordingly, the dependent claims do not provide an inventive concept or integrate the abstract idea into a practical application.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 25, 27-28, 31-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jucht (2011/0060684) in view of Wong (2010/0138344)

With respect to claim 25, Jucht discloses 
a method for identity verification (abstract: discloses methods for providing confirmation for a mobile banking request.), comprising: 
storing, at an identification (ID) verification computer system, identification information of a user (¶ 0038, 0050: discloses the banking server allows the customer to preconfigure the customer account and use custom identifiers) and an identification number of a mobile device associated with a first account number (¶ 0038, 0050: 
determining, by the ID verification computer system whether the identification input matches the stored identification information (¶ 0039: discloses the computer implemented method can include the bank server 211 processing the request including accessing a customer account responsive to the phone number of the originating device.); 
generating, by the ID verification computer system, a first pass code, in response to determining that the identification input matches the stored identification information, the first pass code having an expiration time (¶ 0034, 0038: discloses generating a verification request 82…the verification request can include a one-time verification code.); 
transmitting, by the ID verification computer system, an electronic notification regarding the transaction including the first pass code to the mobile device (¶ 0034, 0038: discloses the bank server can send to the customer the verification request including the one-time verification code and direct the customer to send the code to confirm the transaction.); 
receiving, by the ID verification computer system, an electronic message including a second pass code (¶ 0035, 0038-0039: discloses the computer-implemented method 100 can include the bank server 211 receiving at a second time a verification response.); 
rejecting, by the ID verification computer system, a transaction, in response to the second pass code being different than the first pass code or the expiration time 
verifying, at the ID verification computer system, an identity of a user associated with the mobile device when the second pass code matches the first pass code and the second pass code is received prior to the expiration time of the first pass code. (¶ 0039: discloses the bank server can determine whether the first one-time verification code matches the second one-time verification code to thereby confirm that the code sent by the bank server in the verification request matches the code received by the bank server in the verification response. If the verification response is valid, the computer implemented method can include the bank server 211 authorizing the stored funds movement request.)
Jucht does not explicitly disclose a transaction computer system. 
However, Wong which is pertinent art to the claimed invention is related to facilitating transactions with a mobile device. (¶ 0002)
a transaction computer system (¶ 0005, 0020, 0025-0029: discloses the payment provider enables a user to make a payment from a mobile phone.  The barcode information and the purchase information are transmitted to the payment provider at step 238, which is processed by the payment provider. The merchant then receives a notification that the payment has been accepted or denied, at step 240.)
As taught by Wong in at least ¶ 0002-0010, mobile phones have been used in conjunction with on-line payment service providers in the industry.  Payment providers 
Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was made to modify the mobile banking methods as taught by Jucht to include a payment provider, as disclosed by Wong to achieve the claimed invention.  As disclosed by Wong, the motivation for the combination would have been to enable users to safely pay for transaction using their mobile phone without the worry about carrying and managing numerous physical payment means. (¶ 0010)

With respect to claim 27, the combination of Jucht and Wong discloses the method of claim 25, in which the ID verification computer system comprises at least one of a personal communications device, a terminal (Fig. 2, ¶ 0032: Jucht discloses a bank server), a device interface, or a combination thereof.

With respect to claim 28, the combination of Jucht and Wong discloses the method of claim 25, in which the transaction computer system comprises at least one of a personal communications device, a terminal, a device interface (¶ 0005: Wong discloses the payment provider supply software and services to enable users to make and receive payments.), or a combination thereof.

With respect to claim 31, the combination of Jucht and Wong discloses the method of claim 25, in which the identification number comprises at least one of an address, a phone number (¶ 0038: Jucht discloses pre-configuring the customer account can include associating a mobile phone number with a customer account.), or a combination thereof.

With respect to claim 32, Jucht discloses 
a method for identity verification  (abstract: discloses methods for providing confirmation for a mobile banking request.), 
comprising: 
storing, at an identification (ID) verification computer system, identification information of a user (¶ 0038, 0050: discloses the banking server allows the customer to preconfigure the customer account and use custom identifiers) and an identification of a mobile device associated with a first account number (¶ 0038, 0050: discloses pre-configuring the customer account can include associating a mobile phone number with a customer account.); 
receiving, via an interface of the ID verification computer system, an identification input of a payer, the identification input being selected from a group consisting of an acoustic signal, an electronic signal, and a magnetic signal  (¶ 0040: discloses a reader 70, the data on the magnetic stripe 58 is read and processed by the reader.  The reader 70, e.g., point of sale communicates the account data read to the bank server 211 which can then use the account information to authorize or reject a purchase.); 

generating, by the ID verification computer system, a first pass code in response to determining that the identification input matches the stored identification information (¶ 0034, 0038: discloses generating a verification request 82…the verification request can include a one-time verification code.) and an account corresponding to the first account number includes sufficient funds to complete the transaction based on the transaction information (¶ 0033, 0034, 0038: discloses “mychecking” is a first identifier for an account to be debited….use of custom identifiers), the first pass code having an expiration time (¶ 0034, 0038, 0039: discloses assigning a first time for the receiving of the funds movement request.); 
transmitting, by the ID verification computer system, to the user, an electronic notification regarding the transaction including the first pass code (¶ 0034, 0038: discloses the bank server can send to the customer the verification request including the one-time verification code and direct the customer to send the code to confirm the transaction.); 
receiving, at the ID verification computer system, an electronic message including a second pass code from the mobile device(¶ 0035, 0038-0039: discloses the computer-implemented method 100 can include the bank server 211 receiving at a second time a verification response.); and

Jucht does not explicitly disclose transmitting, by the ID verification computer system, a first bar code corresponding to the first account number to the mobile device corresponding to the identification number and receive…transaction information for a requested transaction at a transaction computer system. 
However, Wong which is pertinent art to the claimed invention is related to facilitating transactions with a mobile device. (¶ 0002)
transmitting, by the ID verification computer system, a first bar code corresponding to the first account number to the mobile device corresponding to the identification number (¶ 0026-0027: discloses at step 210 the payment provider generates a barcode corresponding to the user’s account.  Once the barcode is generated, the payment provider transmits the barcode to the user device.)
receive…transaction information for a requested transaction at a transaction computer system (¶ 0029: discloses at step 234 the merchant is presented with a barcode displayed on the user’s or purchaser’s mobile device.  The barcode information 
As taught by Wong in at least ¶ 0002-0010, mobile phones have been used in conjunction with on-line payment service providers in the industry.  Payment providers enable users to make and receive payments.  Payment information can be entered and transmitted to the payment provider who then transfers funds from the user’s account to the payee’s account. A mobile device enables the user to generate a barcode on the screen which can be scanned for payment. The barcode is generated by a payment provider. Thus, the prior art suggests using a generated barcode from a payment provider which represents a transaction computer system to safely pay for a transaction was known in the state of the art for facilitating financial transactions with a mobile device.
Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was made to modify the mobile banking methods as taught by Jucht to include the steps performed by a payment provider, as disclosed by Wong to achieve the claimed invention.  As disclosed by Wong, the motivation for the combination would have been to enable users to safely pay for transaction using their mobile phone without the worry about carrying and managing numerous physical payment means. (¶ 0010)

With respect to claim 33, Jucht discloses the method of claim 25, further comprising:

verifying, by the ID verification computer system, that the payer is the user associated with the first account number in response to the first pass code matching the second pass code prior to the expiration time of the first pass code  (¶ 0039, 0052: discloses the bank server can determine whether the first one-time verification code matches the second one-time verification code to thereby confirm that the code sent by the bank server in the verification request matches the code received by the bank server in the verification response.); and 
approving, by the ID verification computer system, the transaction requested by the payer based on the verification and the amount of the transaction requested. (¶ 0039: discloses if the verification response is valid the computer implemented method can include the bank server authorizing the stored funds.)
Jucht does not explicitly disclose the transaction computer system.
However, Wong discloses:
the transaction computer system (¶ 0005, 0020, 0025-0029: discloses the payment provider enables a user to make a payment from a mobile phone.  The barcode information and the purchase information are transmitted to the payment provider at step 238, which is processed by the payment provider. The merchant then receives a notification that the payment has been accepted or denied, at step 240.)
Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was made to modify the method of Jucht to include the payment provider, 


13.	Claim 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jucht in view of Wong in further view of Royyuru (2008/0208759).

With respect to claim 34, the combination of Jucht and Wong discloses the method of claim 33, further comprising: 
transmitting, by the ID verification computer system, a pass code (¶ 0038, 0052: discloses the bank server can send a verification request…the verification request can include a one-time verification code and direct the customer to confirm the transaction.);
receiving, by the ID verification computer system, a pass code (¶ 0038, 0052: discloses in response to the verification request sending to the bank server a verification response or a one-time verification code.); and 
transferring, the amount of the transaction to a second account, in response to determining that the fourth pass code matches the third pass code. (¶ 0039: discloses if the verification response is valid, the computer implemented method can include the bank server authorizing the stored funds movement request.  The funds movement 
As noted above in at least ¶ 0038, 0039, 0052 of Jucht, the reference discloses the use of a one-time pass code and a second one-time pass code. The combination of Jucht and Wong does not explicitly disclose a third and a fourth pass code.
However, the Examiner asserts that the data identifying the third and fourth pass code is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of information) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have the third and fourth pass code be included in the combination of Jucht and Wong because the type of information being transmitted and received does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.
The combination of Jucht and Wong does not explicitly disclose the following limitations.
However, Royyuru which is pertinent in art to the claimed invention is related to methods and systems for executing financial transactions between customers and merchants. (¶ 0008)

locking, by the ID verification computer system, at least the amount of the transaction in the account associated with the first account number (¶ 0047: discloses if there are insufficient funds a transaction denial code may be returned by the authentication processor); 
Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was made to modify the combination of Jucht and Wong to include the features of the authentication processor, as disclosed by Royyuru to achieve the claimed invention.  As disclosed by Royyuru, the motivation for the combination would have been to provide the ability to hold the transfer of funds until criteria for executing a transaction are met (¶ 0006, 0047)

Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive. 

With Respect to Rejections Under 35 USC 101
Applicant argues “Applicants submit that claim 25 has been amended and is believed to be patent eligible under Step 2A prong one. That is, it is believed that the combination of elements in independent claim 25, as amended, amount to significantly more than the abstract idea of account management as alleged in the Office Action. It is noted that "Consideration of the elements in combination" is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. A T&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well- known and conventional)." See MPEP 2106.05. Indeed, the method recited in claim 25 operates in a non-conventional and non-generic way to provide notification of potential transactions and to verify the user's identity while hindering the completion of commercial transactions by a purchaser that may be presenting fraudulently obtained credentials or account information of an account holder. Accordingly, claim 25 is believed to be patent eligible. Independent claim 32 recites elements similar to those in claim 25 and is likewise believed to be patent eligible.”  The Examiner respectfully disagrees.
The Examiner finds the response unpersuasive and asserts the abstract idea itself cannot provide the inventive concept.  The limitations of claim 25 and 32 have been properly analyzed under prong one of the two-part analysis as the rejection identifies the specific limitations in the claim that fall within the subject matter groupings of abstract ideas enumerated in the MPEP 2106.04(a)(2).  As discussed above in the 
Additionally, as discussed in MPEP 2106.05(I) the courts indicated, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103 of a claimed invention does not necessarily indicate that additional 

With Respect to Rejections Under 35 USC 103
Applicant’s arguments with respect to claim(s) 25, 27-28, 31-34 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
                                                                                                                                                                                                 /LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629